787 N.W.2d 489 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Marc Richard JAKAJ, Defendant-Appellant.
Docket No. 137866. COA No. 286156.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the November 10, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant's *490 motion to correct the presentence report was a successive motion for relief from judgment, which is prohibited by MCR 6.502(G).
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).